Exhibit Copano Energy, L.L.C. News Release Contacts: Matt Assiff, Senior VP & CFO Copano Energy, L.L.C. FOR IMMEDIATE RELEASE 713-621-9547 Jack Lascar / jlascar@drg-e.com Anne Pearson/ apearson@drg-e.com DRG&E / 713-529-6600 COPANO ENERGY INCREASES QUARTERLY CASH DISTRIBUTION Sixteenth Consecutive Increase Since IPO HOUSTON – January 14, 2009 — Copano Energy, L.L.C. (NASDAQ: CPNO) announced today a cash distribution for the fourth quarter of 2008 of $0.575 per unit, or $2.30 per unit on an annualized basis, for all of its outstanding Common Units.This distribution is $0.005 above its distribution of $0.57 per unit for the third quarter of 2008.The distribution will be payable on February 13, 2009, to holders of record of Common Units at the close of business on February 2, 2009. “We are pleased to announce a 0.9% increase in Copano’s quarterly distribution to unitholders, which represents our sixteenth consecutive quarterly distribution increase.This distribution reflects continued growth in service throughput volumes and the benefit of Copano’s hedging program, which helped offset an unfavorable commodity price environment,” said John Eckel, Chairman and Chief Executive Officer of Copano Energy. Houston-based Copano Energy, L.L.C. is a midstream natural gas company with operations in Oklahoma, Texas, Wyoming and Louisiana. This press release may include “forward-looking statements” as defined by the Securities and Exchange Commission. All statements, other than statements of historical facts, included in this press release that address activities, events or developments that the company expects, believes or anticipates will or may occur in the future are forward-looking statements. These statements are based on certain assumptions made by the company based on management’s experience and perception of historical trends, current conditions, expected future developments and other factors it believes are appropriate in the circumstances.
